Corlan, J.
The action was brought to recover the alleged value of a quantity of lumber sold by the plaintiff to defendants. The only question in dispute was concerning the quality of the lumber delivered, and because thereof the defendants claimed a reduction of twenty dollars in the amount of the bill. The case js neither long nor difficult, and no exceptions appear to have been taken to the charge to the jury. •
Upon the question of quality, there was a dispute between the witnesses for the plaintiff and defendants, and the difference thus arising was submitted to the jury, and they determined the same in favor of the plaintiff. With such a determination upon a conflict of evidence, courts on appeal are not disposed to interfere. It was a simple question of fact, and, to our minds, not difficult to determine, and we do not find in the record any reason for disturbing the conclusions reached by the jury.
Judgment and order appealed from must be affirmed, with costs.
Hascall and O’Dwyer, JJ., concur.
Judgment and order affirmed, with costs.